UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2010 or  TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51152 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1600 Stout Street, Suite450 Denver, Colorado (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (303)572-8900 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. ¨ Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨ No (not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $8,478,109 as of March 31, 2010. As of December 20, 2010, the registrant had 439,078,759 shares of common stock outstanding. FORWARD-LOOKING STATEMENTS Certain statements contained in this Annual Report constitute “forward-looking statements”. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and elsewhere in this Annual Report. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”). All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements. We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. CURRENCIES All amounts expressed herein are in U.S.dollars. 2 PETROHUNTER ENERGY CORPORATION FORM10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2010 INDEX Page PARTI Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 11 Item 4. (Removed and Reserved) 11 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data. 19 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 45 Item 9A. Controls and Procedures 45 Item 9B. Other Information 46 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 46 Item 11. ExecutiveCompensation 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 51 Item 14. Principal Accounting Fees and Services 53 PARTIV Item 15. Exhibits, Financial Statement Schedules 54 3 PARTI ITEM1. BUSINESS General PetroHunter Energy Corporation (collectively, with its subsidiaries, referred to herein as “PetroHunter”, “Company”, “we”, “us” or “our”), formerly Digital Ecosystems Corp. (“Digital”), is an oil and gas exploration company, which currently holds oil and gas interests located in the Piceance Basin of Western Colorado, and in the Beetaloo Basin in the Northern Territory in Australia through an equity investment.Since our inception in 2005, our business activities have been financed by raising capital through the sale of common stock, and through the issuance of notes and convertible notes. Digital was incorporated on February21, 2002, under the laws of the State of Nevada. On February10, 2006, Digital entered into a Share Exchange Agreement (the “Agreement”) with GSL Energy Corporation (“GSL”) and certain shareholders of GSL pursuant to which Digital acquired more than 85% of the issued and outstanding shares of common stock of GSL, in exchange for shares of Digital’s common stock. On May12, 2006, the parties to the Agreement completed the share exchange and Digital changed its business to the business of GSL. Subsequent to the closing of the Agreement, Digital acquired all the remaining outstanding stock of GSL, and effective August14, 2006, Digital changed its name to PetroHunter Energy Corporation and reincorporated under the laws of the State of Maryland. As a result of the Agreement, GSL became a wholly-owned subsidiary of PetroHunter. Since this transaction resulted in the former shareholders of GSL acquiring control of PetroHunter, for financial reporting purposes the business combination was accounted for as an additional capitalization of PetroHunter (a reverse acquisition with GSL as the accounting acquirer). In October 2006, GSL Energy Corporation changed its name to PetroHunter Operating Company. In March 2006, GSL acquired a 50% interest in four exploration permits held by Sweetpea Petroleum Pty Ltd. (“Sweetpea”), an Australian corporation; and effective January1, 2007, we acquired 100% of the common shares of Sweetpea from MAB Resources, LLC (“MAB”), a Delaware limited liability company which is also in the business of oil and gas exploration and development, and was at the time our largest shareholder. In September 2008, Sweetpea sold 50% of its original 100% working interest to Falcon Oil & Gas Ltd. (“Falcon”). Falcon established a subsidiary, Falcon Oil & Gas Australia Limited (“Falcon Australia”) to hold this interest.An additional 25% interest in the permits was sold to Falcon in June 2009.In April 2010, Sweetpea exchanged its remaining 25% interest in the permits for 25% of the then outstanding shares of Falcon Australia in order to consolidate the interest in this property to facilitate its further financing.In September 2010, Falcon Australia completed a private placement of its shares, thus diluting the ownership interest of Sweetpea and Falcon. As of September 30, 2010,PetroHunter through Sweetpea owns approximately 24% of Falcon Australia, which in turn owns the four exploration permits covering 7 million gross acres in Australia, including one well (collectively known as the Beetaloo Basin Project), and leases covering 18,732 gross acres and ten well bores in the Piceance Basin in Western Colorado. These oil and gas wells have not yet commenced oil and gas production. In June of 2010 we executed a letter of intent to transfer a significant portion of our interests in our Piceance properties into the Buckskin Mesa, LLC. , a vehicle formed to fund exploration of these interests This transfer has not yet occurred and is not likely to occur as funding is not likely to materialize by the deadline set forth in the letter of intent Our annual report on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, as well as any amendments to such reports and all other filings pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available free of charge to the public on the Company’s website at http://petrohunter.com. To access the Company’s SEC filings, select “SEC FILINGS” under the INVESTOR RELATIONS tab on the Company’s website. You may also request a copy of these filings at no cost by making written or telephone requests for copies to our principal executive offices at PetroHunter Energy Corporation, Investor Relations, 1600 Stout Street, Suite 450, Denver, CO 80202. The telephone number is (303)572-8900 and the facsimile number is (303)648-4439. Our 4 periodic and current reports filed with the SEC can be found on our website and on the SEC’s website at www.sec.gov. Business Strategy During the year ended September 30, 2010, we continued to focus our efforts on two core areas: the Beetaloo Basin in Australia and the Piceance Basin, of Western Colorado. In April 2010, we and our wholly owned Australian subsidiary, Sweetpea, as bound by an agreement executed in December 2009, and Falcon and its wholly owned subsidiary, Falcon Australia, closed a transaction wherein Sweetpea received an initial 25% equity interest in Falcon Australia in exchange for its remaining undivided 25% interest in four exploration permits in the Beetaloo Basin, in the Northern Territory, Australia. The result of this transaction is the re-consolidation of the interests in the exploration permits into one entity and the creation of a vehicle for fundraising and exploration and development activities in the Beetaloo Basin. The ownership of Falcon Australia immediately following the closing of the transaction was 75% by Falcon and 25% by Sweetpea. Beetaloo Basin Project - Australia As of September 30, 2010, Sweetpea owned approximately 24% of Falcon Australia, which owns the four exploration permits in the Northern Territory, comprising the Beetaloo Basin Project. Sweetpea participated in the deepening of the Shenandoah #1A to 2,714 meters (8,904 feet) during the year ended September 30, 2009. During September 2007, Sweetpea had drilled that well (as 100% working interest owner and operator as the Shenandoah #1) to a total depth of 1,555 meters (4,740 feet). Falcon Australia has spent the past year raising funds for further exploration. We have also applied for three additional exploration permits in the Northern Territory in Australia covering an additional 1.8 million acres that are adjacent to our Beetaloo Basin Project acreage. We continue to await the outcome of the application for these permits. Buckskin Mesa Project - Piceance Basin, Colorado The Buckskin Mesa Project area was purchased on September 17, 2005 from MAB, subject to certain agreements with Daniels Petroleum Company (“DPC”).The property is located in the northern part of the Piceance Basin in Rio Blanco County, Colorado.The acquisition included 20,000net acres and five previously drilled wells that were shut-in. PetroHunter drilled five wells on this acreage during the years ended September 30, 2007 and 2008. We attempted to complete three of these wells in the quarter ending March 31, 2009; however, we were not successful in completing these three wells. All ten wells are shut-in. Per the agreement with DPC we were required to drill 5 additional wells by July 31, 2009, or pay DPC $2 million, or return these leases to DPC. We did not drill these additional five wells. Global Project Finance AG (“Global”) holds a first lien on this leasehold interest as described in Note 9 – Notes Payable, in the Notes to Consolidated Financial Statements included in Item 8. Financial Statements and Supplementary Data.In June 2010, we executed a letter of intent to transfer a significant portion of our interests into a vehicle formed to fund exploration of these interests, Buckskin Mesa, LLC. During the year ended September 30, 2010, we have tried to find partners for this project, but have been unsuccessful.It is likely that we will return the leases to DPC after December 31, 2010, which is the deadline set forth in the letter of intent. Marketing and Pricing In the past, we derived our revenues principally from the sale of natural gas and associated condensate production from wells operated by us and others in the Piceance Basin, in Western Colorado. Our revenues were determined, to a large degree, by prevailing natural gas prices for production situated in the Rocky Mountain Region of the United States, specifically, Colorado.Energy commodity prices in general, and the Company’s regional prices in particular, have been and continue to be highly volatile. We currently have no revenue or revenue producing assets. 5 Natural Gas Marketing In the past, we sold all of our natural gas production to a diverse group of third-party, non-affiliated entities in a portfolio of transactions of various durations and prices (daily, monthly and longer term), under a marketing agreement with EnCana Oil & Gas USA (“EnCana”), who was the operator of our 8 producing gas wells that we sold effective December 1, 2008. Since that sale, we have not produced or sold any natural gas. Competition We operate in the highly competitive oil and gas areas of acquisition and exploration, areas in which other competing companies have substantially larger financial resources, operations, staffs and facilities. Such companies may be able to pay more for prospective oil and gas properties or prospects and to evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. Employees At September30, 2010, we had 1 full time equivalent employee. In addition, we utilized the services of 1 full time consultant. Our employees are not covered by a collective bargaining agreement. Environmental Regulation Our exploration and drilling activities from wells and natural gas facilities, including the operation and construction of pipelines, plants and other facilities for transporting, processing, treating or storing oil, natural gas and other products are subject to stringent federal, state and local laws and regulations governing environmental quality, including those relating to oil spills and pollution control, that are constantly changing. Although such laws and regulations can increase the cost of planning, designing, installing and operating such facilities, it is anticipated that, absent the occurrence of an extraordinary event, compliance with existing federal, state and local laws, rules and regulations governing the release of materials in the environment or otherwise relating to the protection of the environment, will not have a material effect upon our business operations, capital expenditures, operating results or competitive position. ITEM1A. RISK FACTORS Risks Related to Our Business We have a limited operating history and have generated only very limited revenues. We have incurred significant losses and will continue to incur losses for the foreseeable future.If we fail to secure significant sources of funding in the short term, we may not be able to continue in existence. The report of our independent registered public accounting firm on the financial statements for the years ended September30, 2010 and 2009 includes an explanatory paragraph relating to significant doubt or uncertainty of our ability to continue as a going concern.We have an accumulated deficit of $286 million as of September 30, 2010 and generated losses of $6.8 million for the year then ended. For the 2011 fiscal year, we do not expect our operations to generate sufficient cash flows to provide working capital to pay overhead expenses, the funding of our lease acquisitions, and the exploration and development of our properties. Without adequate financing, we may not be able to successfully develop prospects that we have, and we may not achieve profitability from operations in the near future or at all. As a result of severe cash flow constraints, we have experienced substantial difficulties in meeting our short term cash needs, particularly in relation to our past due financing and vendor commitments. Substantially all of our assets are pledged, and extreme volatility in energy pricing and a deteriorating global economy are creating great difficulties in the capital markets and have greatly hindered our ability to raise debt and/or equity capital. Further, as the result of a series of asset sale transactions, we no longer have proven reserves, which will increase our difficulties in obtaining any financing. During the year ended September 30, 2010, we have obtained minimal debt financing from related parties which we expect will not continue in the near future. We have an $11.3 million working capital deficit as of September 30, 2010, and substantially all of our current assets are concentrated in 6 marketable equity securities we received in conjunction with the sale of assets to a related party. Those securities have experienced a dramatic decline in value and the price of these securities remains highly volatile. We have completed several significant asset dispositions during the past years, which leaves us with two primary projects that are both undeveloped and subject to substantial risks. During the years ended September 30, 2010 and 2009, we experienced significant dispositions of assets, through sales and other transactions. These dispositions of assets resulted from our inability to maintain certain financial commitments and fund our ongoing operations.These dispositions of non-core assets have resulted in our development risks being concentrated in two primary projects in Australia and Colorado, which are both undeveloped and at this stage without proved reserves associated with them. The value of the securities of Falcon received in the sale of a 50% working interest in four exploration permits in Australia is highly volatile and subject to significant changes in value due to significant changes in market value, and their value has substantial implications on our future liquidity. The common stock of Falcon represents the substantial majority of current assets and our current liquidity, resulting in a concentration of risk.The sharesare subject to significant market volatility and are subject to significant restrictions on our ability to sell the securities.Accordingly, our inability to realize sufficient value from these securities and/or our inability to convert the securities into cash to fund our operations and development plans when needed, could present material adverse consequences to us. Two related parties control a significant percentage of our outstanding common stock, which may enable them to control many significant corporate actions and may prevent a change in control that would otherwise be beneficial to our stockholders. Entities related to or controlled by Marc A. Bruner and Christian Russenberger beneficially owned approximately 24.7% and 26.6%, respectively, of our common stock as of September 30, 2010.The control and/or significant influence held by such entities may have a substantial impact on matters requiring the vote of common shareholders, including the election of our directors and most of our corporate actions. Such control could delay, defer or prevent others from initiating a potential merger, takeover or other change in control that might benefit us and our shareholders. Such control could adversely affect the voting and other rights of our other shareholders and could depress the market price of our common stock. Marc A. Bruner is the controlling owner of MAB Resources, LLC. Through November 2010, Mr. Bruner served aschief executive officer and president of Falcon, our partner in the Beetaloo Basin Project. Christian Russenberger, a related party and significant shareholder, is President of Global Project Finance AG, our most significant creditor. Our convertible debentures could significantly dilute the interests of shareholders. Our 8.5% convertible debentures, in the aggregate principal amount of approximately $7.0million, are presently convertible into shares of our common stock at any time prior to their maturity dates at conversion prices of $0.125 and $0.15, subject to adjustments for stock splits, stock dividends, stock combinations and other similar transactions.The conversion prices of the convertible debentures could be further lowered, perhaps significantly, in the event of our issuance of common stock below the convertible debentures’ conversion price, either directly or in connection with the issuance of securities that are convertible into, or exercisable for, shares of our common stock. In addition to date, we have issued five-year warrants to the holders of the convertible debentures.The warrant holders are entitled to purchase an aggregate of 52.2 million shares of our common stock at exercise prices ranging from $0.12 to $0.28 per share, inclusive of warrants issued in consideration of certain waivers and amendments during our fiscal years ended September 30, 2010 and 2009.Both the number of warrants and the exercise price are subject to potential adjustments which could result in further dilution to our stockholders. 7 Neither the convertible debentures nor the warrants establish a “floor” that would limit reductions in the conversion price of the convertible debentures or the exercise price of the warrants that may occur under certain circumstances. Correspondingly, there is no “ceiling” on the number of shares that may be issuable under certain circumstances under the anti-dilution adjustment in the convertible debentures and warrants.Accordingly, our issuance of the convertible debentures and warrants could significantly dilute the interests of our shareholders. We are required to accrue significant amounts of interest payable on our portfolio of debt. Through a series of waivers and amendments we are no longer currently required to make interest payments on the majority of our debt portfolio. However we continue to accrue approximately $4.0 million in interest expense on an annual basis. If we do not have cash to make interest payments at the time these interest accruals come due we may have to issue additional shares of our common stock, warrants, and or options. The issuance of shares upon exercise of outstanding warrants and options may cause immediate and significant dilution to our existing stockholders. As of September30, 2010, we have issued warrants and options to purchase a total of 135 million shares of common stock.The issuance of shares upon exercise of warrants and options may result in significant dilution to the interests of our existing stockholders. Our officers, directors and advisors are engaged in other businesses, which may result in conflicts of interest. Certain of our officers, directors, and advisors also serve as directors of other companies or have significant shareholdings in other companies.To the extent that such other companies participate in ventures in which we may participate, or compete for prospects or financial resources with us, these officers and directors will have a conflict of interest in negotiating and concluding terms relating to the extent of such participation.In the event that such a conflict of interest arises at a meeting of the Board of Directors, a director who has such a conflict must disclose the nature and extent of his interest to the Board of Directors and abstain from voting for or against the approval of such participation or such terms. We depend on a limited number of key personnel who would be difficult to replace. We depend on the performance of our executive officer and key consultant. The loss of our key employee and/or consultant could negatively impact our ability to execute our strategy.We do not maintain key person life insurance policies on our employee. Substantially all of our oil and gas interests are located in the Piceance Basin of Western Colorado and in the Northern Territory in Australia, making us vulnerable to specific risks associated with operating in these geographic areas. We may be exposed to the effect of seasonal weather conditions, lease stipulations, delays or interruptions of production from these areas caused by significant governmental regulation, transportation capacity constraints, the availability and capacity of compression and gas processing facilities, curtailment of production or interruption of transportation of natural gas produced from the wells in these areas, as well as the remoteness and lack of infrastructure in the case of the Australian properties. We have limited control over activities on our oil and gas properties as we do not operate or do not intend to operate. As we do not operate the properties in which we own an interest, we do not have control over normal operating procedures, expenditures or future development of underlying properties. We are subject to various risks associated with our equity interest in Australia. A significant portion of our remaining assets are in Australia, which subjects us to various risks associated with doing business in a foreign country. These risks include, among other things: 8 · governmental and regulatory requirements unique to the country; · exposure to foreign currency losses; · foreign taxation requirements, which can differ significantly from U.S. regulations; · local economic and/or political instability; and · potential difficulties in our ability to expatriate cash and/or assets to the U.S. These risks are beyond our control, and could result in material adverse consequences to us. Risks Relating to the Oil and Gas Industry We are subject to various risks associated with the oil and gas industry, summarized as follows: • Drilling for and producing natural gas and oil are high-risk activities with many uncertainties that could adversely affect our business, financial condition or results of operations. • Competition in the oil and gas industry is intense, and many of our competitors have greater financial, technological and other resources than we do, which may adversely affect our ability to compete. • Our industry is heavily regulated which increases our cost of doing business and decreases our profitability. • Our operations must comply with complex environmental regulations that may have a material adverse effect on our business. Risks Related to Our Common Stock We are subject to various risks in respect to our common stock, summarized as follows: • Our stock price and trading volume may be volatile, which could result in losses for our stockholders. • Our common stock may not meet the criteria necessary to qualify for listing on one or more particular stock exchanges on which we seek or desire a listing. Even if our common stock does meet the criteria, it is possible that our common stock will not be accepted for listing on any of these exchanges. • Our common stock may be thinly traded, and therefore, an investor may not be able to easily liquidate his or her investment. • We have not and do not anticipate paying dividends on our common stock. ITEM1B. UNRESOLVED STAFF COMMENTS Not Required by Form 10-K for Smaller Reporting Companies. ITEM2. PROPERTIES Location and Characteristics Our headquarters are located at 1600 Stout Street, Suite 450, Denver, Colorado, 80202.We had leased approximately 3,600 square feet through July 30, 2010, for an annual rent of approximately $0.2 million, including adjustments for inflationand expenses, as well as termination fees for additional square footage we had leased through September 1, 2009. As of September 30, 2010, we have terminated all long term leases and currently occupy approximately 200 square feet at 1600 Stout Street Suite 450 on a month to month basis, where our annual rent for this space is $0.0 million. 9 Currently, we own oil and gas leases in Colorado, where we own ten wells on our Buckskin Mesa property (18,732 gross and 8,998 net acres), and in the Northern Territory in Australia, where we own a 24%interest in the Beetaloo Basin project (7,000,000 gross and 1,750,000 net acres), including one well through an equity investment in Falcon Australia. The wells on these properties have not yet commenced oil and gas production. In fiscal 2008, we owned working interests in eight natural gas wells in Colorado which were operated by EnCana.These interests were sold to a third party in December 2008. Plan of Operations In fiscal 2011, we will focus on executing and implementing astrategy with Falcon Australia for our Beetaloo Basin project in Australia in order to further explore and develop this acreage, as well as to pursue opportunities to further explore our Buckskin Mesa acreage. We will continue to reduce operating costs and attempt to reduce/renegotiate our debt, accounts payable and other liabilities, and potentially acquire additional properties. Oil and Gas Reserves As of September 30, 2010 and 2009 we had no oil and gas reserves. Production Volumes, Average Sales Prices and Average Production Costs The following table sets forth certain information regarding our historical U.S. net production of oil and natural gas, and certain price and cost information. Year ended September 30, Production Data: Natural gas (Mcf) - Oil (Bbl) - 74 Average Prices: Natural gas (per Mcf) $ - $ $ Oil (per Bbl) $ - $ $ Production Costs: Lease operating expenses (per Mcfe) $ - $ $ Productive Wells As of September 30, 2010 and 2009 we did not have any producing wells. Oil and Gas Drilling Activities During the year ended September 30, 2010 we did not participate in any drilling activity. During the year ended September 30, 2009, we participated in the deepening of the Shenandoah # 1 well (Shenandoah #1A) in the Beetaloo Basin in Australia and conducted completion activities on three wells at our Buckskin Mesa Project. Oil and Gas Interests As of September30, 2010, we owned interests in the following undeveloped acreage positions. Undeveloped acreage refers to acreage that has not been placed in production. 10 Undeveloped Gross Acres Net Acres Location Colorado Total Impairment of Oil and Gas Properties Costs capitalized for properties accounted for under the full cost method of accounting are subjected to a ceiling test limitation to the amount of costs included in the cost pool by geographic cost center. Costs of oil and gas properties may not exceed the ceiling which is an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved properties. Should capitalized costs exceed this ceiling, impairment expense equal to the costs exceeding the ceiling is recognized. As the Company does not have available capital to develop the U.S. properties the entire U.S. Full Cost Pool had been written down to $0.0 million as of September 30, 2009.During the fiscal years ended September 30, 2010 and 2009, we recorded impairment expense of $nil and $90.4 million, respectively. Depreciation, Depletion, Amortization and Accretion Depreciation, depletion, amortization and accretion expense was $0.1million in 2010 and $0.2million in 2009. ITEM3. LEGAL PROCEEDINGS As of September 30, 2010, there are no legal proceedings filed or threatened (to our knowledge) against or involving the Company. ITEM4. REMOVED AND RESERVED None. PARTII ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock commenced trading on the OTC bulletin board on April20, 2005, under the symbol “DGEO,” and has been trading under the symbol “PHUN” since August21, 2006. The following table sets forth the high and low bid prices per share of our common stock, as reported on the OTC bulletin board for the periods indicated. Quarter Ended High Low September 30, 2008 December 31, 2008 March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 March 31, 2010 June 30, 2010 September 30, 2010 On December 20, 2010 the last sale price forour common stock was $0.02. 11 Holders and Dividends We have neither declared nor paid cash dividends on our capital stock and do not anticipate paying cash dividends in the foreseeable future. Our current policy is to retain cash to finance operations. Our Board of Directors will determine future declaration and payment of dividends, if any, in accordance with applicable corporate law. As of December 20, 2010, there were 187 record holders of our common stock. Recent Sales of Unregistered Securities None. ITEM6. SELECTED FINANCIAL DATA Not Required by Form 10-K for Smaller Reporting Companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and notes appearing elsewhere in this Form10-K. Results of Operations - Year Ended September30, 2010 versus Year Ended September30, 2009 Oil and Gas Revenues – Oil and gas revenues were $nil andand $0.1 million for the fiscal years ended September 30, 2010 and 2009, respectively, which represents a decline of $0.1 millionor 100%.Oil and gas revenues decreased as we sold our only producing wells effective as of December 1, 2008. Costs and Expenses General and Administrative –During 2010, general and administrative expenses were $2.1million as compared to $7.8 million in fiscal 2009, representing a decrease of $5.7 million or 73%. The following table highlights significant general and administrative expenses for the respective periods ($ in thousands): Period Ending September 30, Change Payroll $ $ $ ) )% Consulting fees (230 ) )% Stock - based compensation expense (2,622 ) )% Legal 89 (266 ) )% Travel - 22 (22 ) )% Investor relations - 79 (79 ) )% Insurance (161 ) )% Office (121 ) )% Other (598 ) )% Total $ $ $ ) )% Payroll Expense – As of September 30, 2010, the rightsizing of our labor force was essentially complete as we had reduced the workforce from 30 full time equivalents as of March 31, 2009 to one full time equivalent and one full time consultant. Consulting Fees – Declined $0.2 million or 42% due to the Company’s cost reduction efforts and lower activity levels. 12 Stock-Based Compensation – Decreased to $0.3 million in 2010 from $2.9 million in 2009, a decrease of $2.6 million. This 89% decrease results from grants of options during the period being valued at a lower intrinsic value caused by significant declines in the value of our common stock. Legal Fees – Decreased to $0.1 million in 2010 from $0.4 million in 2009, a decrease of $0.3 million. This 75% decrease is primarily attributable to efforts to reduce the use of outside legal services in 2010, coupled with fewer equity and property related transactions. Travel Costs – Decreased to $nil in 2010 from $0.0 million in 2009. This 100% decrease results from our conscious efforts to manage costs, reduced staff and fewer transactions that required travel. Investor Relations – Decreased to $nil in 2010 from $0.1 million in 2009. This 100% decrease is due primarily to our focus on expense management and the status of our business. Insurance, Office, and Other – Decreased to $0.7 million in 2010 from$1.6 million in 2009, a decrease of $0.9 million.This 56% decrease is primarily due to the termination of office and office equipment leases, decreases in office supplies expense and significant decreases in premium expense related to our various insurance policies. Lease Operating Expenses – Lease operating expenses decreased to $nil in 2010 from $0.6 millionin 2009. This 100% decrease is attributable to the sale of our producing properties in 2009. Impairment of Oil and Gas Properties – During the year ended September 30, 2010, we recorded impairment expense of $nil, and during the year ended September 30, 2009, we recorded impairment expense of $90.4 million, a decrease of $90.4 million or 100%. The decrease was due to the impairment of the remaining book value of the U.S. full cost pool in 2009 due to unsuccessful exploration activity and the Company’s inability to fund additional exploration. Depreciation, Depletion, Amortization and Accretion – Depreciation, depletion, amortization and accretion expense was $0.1million in 2010 and $0.2 million in 2009, respectively.This decrease is attributable to decreases in production volumes related to the sale of our producing properties in December 2008. Other Costs and Expenses Gains (Losses) on Conveyances of Property – During 2010, the Company did not recognize any gains or losses in connection with the conveyances of property. During 2009, we completed several significant asset sales, which resulted in our recognizing net gains of $2.5 million in accordance with the full cost accounting rules.During our first quarter ended December 31, 2008, we sold our eight producing wells and realized net proceeds of $2.3 million. The disposition of these assets was significant in relation to our U.S. full cost pool, and therefore, we were required to evaluate whether the transaction had significantly altered the relationship between our capitalized costs and proved reserves, which could cause us to recognize a loss under the full cost pool accounting rules.Accordingly, our evaluation resulted in our recognition of a $0.2 million loss on conveyance during the quarter ended December 31, 2008. Similarly, during our third quarter ended June 30, 2009, we sold an additional 25% of our exploration licenses and permits in the Beetaloo Basin. This transaction was considered a recoup of expenses and caused us to write down the remaining balances in the Australian full cost pool to $0 and we recorded a gain on the conveyance of $2.7 million. Interest Expense – During 2010, interest expense was $5.7 million in comparison to $16.2million incurred in 2009. The $10.5 million net decrease in interest expense, or 65%, primarily relates to charges of $9.8 million including $1.4 million for the amortization of deferred financing costs, and $8.6 million for the amortization of debt discount and beneficial conversion feature incurred in 2009. These charges were incurred during the prior period as we deemed that the underlying debt instruments would not be held to maturity and or be repaid in cash, and therefore the related amortization and accretion charges were accelerated during the period.Interest expense of $5.7 million incurred in 2010 decreased $0.7 million as compared to 2009 as adjusted for the one-time charges incurred in 2009. This 11% decrease is primarily attributable to a reduction of interest rates on our largest debt instruments, which were reduced in connection with amendments to existing debt instruments in March 2010. Net Loss –Our net loss of $6.8 million in 2010 compared to the loss of $129.7 million in 2009 represents a decrease of $123.0 million or 95%, as a result of the factors above, primarily impairment and interest expense. 13 Going Concern The report of our independent registered public accounting firm on the financial statements for the years ended September30, 2010 and 2009 includes explanatory paragraphs relating to substantial doubt or uncertainty of our ability to continue as a going concern.We have generated a cumulative net loss of $286.0 million, and we have a working capital deficit of $11.3 million as of September30, 2010. For our 2011 fiscal year, we expect that we will be able to fund, on a very limited basis, overhead expenses from the proceeds of sales of our Falcon shares. We do not believe we will be investing cash in our properties in the foreseeable future. Our ability to establish ourselves as a going concern is dependent upon our ability to obtain additional funding in order to finance our planned operations. Management continues to negotiate with the Company’s various creditors.However, our ability to establish ourselves as a going concern is dependent upon our ability to either refinance our currently outstanding obligations or obtain additional funding and there are no assurances either of these can occur in the foreseeable future. Schedule of Contractual Commitments Plan of Operation Colorado In fiscal year 2011 we will continue to focus on exploring alternative financing and/or working interest partners to further explore on our Buckskin Mesa prospect. Australia During fiscal 2011 we plan to focus on executing and implementing a strategy for our participation in exploration and development efforts in the BeetalooBasin project area located in Australia, through Falcon Australia. Liquidity and Capital Resources Our most recent year ended September 30, 2010 continued to be a year of significant transition for us. Our cash flows from operations continued to be insufficient for us to meet our operating commitments. Given these circumstances, our primary goal during 2010 was to ensure liquidity to continue in existence, and further our exploration activities, on a limited basis, on our remaining properties. We continued to seek financing transactions, and to seek development partners for our Buckskin Mesa Project in Colorado and our Beetaloo Basin Project in Australia through our equity investment in Falcon Australia. We completed the sale of the following interests in our properties pursuant to a purchase and sale agreement with Falcon dated August 25, 2008: (a) an undivided 50% working interest in four exploration permits in the Beetaloo Basin, Australia, which closed on September 30, 2008 and yielded net cash proceeds of $5.0 million and securities in the common stock of Falcon valued at $14.1 million as of September 30, 2008; and (b) an undivided 25% working interest in the five wells drilled in Buckskin Mesa, including the 40-acre tract surrounding each well, which closed on November 10, 2008, in exchange for a $7.0 million cash work commitment to complete certain of these wells. In addition, in December 2008, we completed the sale of our working interests in our eight producing wells operated by EnCana Oil & Gas (USA), Inc., for net cash proceeds of $2.3 million. In addition, as part of the Purchase and Sale Agreement with Falcon relating to our Buckskin Mesa property, Falcon obtained an option to acquire up to a 50% interest in our entire Buckskin Mesa Project, for total consideration of $28.5 million in cash or shares of Falcon common stock, and an $18.0 million work commitment ($9.0 million of which would be a carried interest for us). Further, Falcon had the option to elect to become the operator of the Buckskin Mesa Project for an additional payment of $3.5 million. In February 2009, Falcon elected not to exercise its option to acquire additional interests in the Buckskin Mesa. In June 2009, we sold an additional 25% interest in our four exploration permits in the Beetaloo Basin to Falcon. In consideration, we received relief of a $5.0 million note payable to Falcon, as well as relief of $1.2 million in accounts payable related to the prospect, and the remaining restrictions on our Falcon shares which had secured the note payable were lifted, subject to our escrow agreement with Falcon. 14 In April 2010, we and our wholly owned subsidiary, Sweetpea, as bound by an agreement executed in December 2009, and Falcon and its wholly owned subsidiary, Falcon Australia, closed a transaction wherein Sweetpea received an initial 25% equity interest in Falcon Australia in exchange for its remaining undivided 25% interest in the four exploration permits in the Beetaloo Basin. The result of this transaction is the re-consolidation of the interests in the exploration permits into one entity and the creation of a vehicle for fundraising and exploration and development activities in the Beetaloo Basin. The ownership of Falcon Australia immediately following the closing of the transaction was 75% by Falcon and 25% by Sweetpea. As of September 30, 2010, our interest had been diluted to 24% as the result of additional capital raised by Falcon Australia. Working Capital Working capital is the amount by which current assets exceed current liabilities, and our working capital deficit is the result of having current liabilities in excess of our current assets. Our working capital is impacted by changes in our ongoing operating costs, along with the timing of operating cash receipts and disbursements, borrowings of and payments toward debt, expenditures for and sales of oil and gas properties, and increases and decreases in other assets involving cash. We are in default of the underlying debt instruments included in current liabilities, and penalty interest is accruing on this debt. As of September30, 2010, we had a working capital deficit of$11.3 million and a cash balance of $0.1 million. As of September30, 2009, we had working capital deficit of $64.9 million and cash of $0.2 million; accordingly our working capital deficit decreased by $53.6 million during 2010 primarily as a result of the restructure and reclassification of much of our debt portfolio from current to long term liabilities. Cash Flow – Year Ended September 30, 2010 versus Year Ended September 30, 2009 Net cash used in or provided by operating, investing and financing activities for the years ended September30, 2010 and 2009 were as follows ($ in thousands): Year Ended September30, Net cash used in operating activities $ ) $ ) Net cash provided by investing activities $ $ Net cash provided by financing activities $ ) $ Net Cash (Used in) Operating Activities.Net cash used in operating activities of $2.1 million and $8.9 million for the years ended September 30, 2010 and 2009, respectively, are attributable to our net income adjusted for non-cash charges as presented in the consolidated statements of cash flows and changes in working capital as discussed above. Net Cash Provided in Investing Activities. Net cash provided by investing activities decreased by approximately $1.4 million in 2010 as compared to 2009. The decrease in cash provided is primarily attributed to one time property sales in 2009, netted against oil and gas property additions, which provided approximately $1.1 million in 2009. Net Cash Provided by Financing Activities.Net cash provided byfinancing activities decreased by approximately $4.8 million in 2010 as compared to 2009 primarily due to our decreased level of debt financing. 2010 Financing Transactions During 2010, we completed financing transactions as follows: (1) In March and April 2010 we entered into waiver and amendment agreements with our largest creditors whereby we extended the maturity date of debt to December 31, 2014 and paid accrued interest with shares of our common stock. Interest will accrue but not be payable until December 31, 2014. 15 (2) In June 2010, we borrowed a total of $0.15 million from officers and directors of the Company to fund our operations. The 15% per annum notes were repaid with all accrued interest in September 2010. 2009 Financing Transactions During 2009, we completed financing transactions as follows: (1) We issued an 18% subordinated debenture in the amount of $0.03 million to a shareholder of the Company in exchange for the relief of amounts due the shareholder. The subordinated debenture is collateralized by an interest in .01 million shares of Falcon common stock held by us as restricted marketable securities. In connection with the issuance of the debenture we issued 0.07 million warrants to purchase our common stock at $0.15 per share, which expired in January 2010.The debenture was due on April 15, 2009. We made partial payments on the note and are currently in default under the terms of the debenture agreement for the remaining outstanding balance. (2) We issued three subordinated convertible debentures totaling $0.2 million to two related parties in December 2008. These debentures bore interest at 15% per annum and were due in May 2009. We issued 0.5 million warrants to purchase our common stock at $0.15 per share in connection with these debentures.As of September 30, 2009 these debentures along with all related accrued interest have been repaid. (3) We issued a promissory note in the amount of $0.1 million to a related party. This note bore interest at 15% per annum. As of September 30, 2009 we have repaid this note and all accrued interest. (4) We entered into a 10% secured loan agreement with Falcon. Under the terms of the loan agreement, Falcon agreed to advance us $5.0 million.This loan was secured by 14.5 million shares of Falcon common stock we had received as consideration in relation to the sale of a 50% working interest in our four exploration permits in Australia to Falcon in October 2008.In addition the loan was also secured by a first position security interest in the five wells we drilled in our Buckskin Mesa project. In June 2009, we sold an additional 25% interest in our Australian exploration permits to Falcon, for relief of debt in respect to this loan of $5.0 million, which released the shares as collateral. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies and Estimates We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our Financial Statements. Oil and Gas Properties The Company utilizes the full cost method of accounting for its oil and gas properties. Under this method, subject to a limitation based on estimated value, all costs associated with property acquisition, exploration and development, including costs of unsuccessful exploration, are capitalized within a cost center on a by country basis. No gain or loss is recognized upon the sale or abandonment of undeveloped or producing oil and gas properties unless the sale represents a significant portion of oil and gas properties and the gain significantly alters the relationship between capitalized costs and proved oil and gas reserves of the cost center. Depreciation, depletion and amortization of oil and gas properties are computed on the units-of-production method based on proved reserves. Amortizable costs include estimates of future development costs of proved undeveloped reserves. Capitalized costs of oil and gas properties may not exceed an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved properties. Should capitalized costs exceed this ceiling, an impairment is recognized. The present value of estimated future net cash flows is computed by applying year-end prices of oil and natural gas to 16 estimated future production of proved oil and gas reserves as of year-end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions. Asset Retirement Obligation Asset retirement obligations associated with tangible long-lived assets are accounted for in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 410, “Accounting for Asset Retirement Obligations.” The estimated fair value of the future costs associated with dismantlement, abandonment and restoration of oil and gas properties is recorded generally upon acquisition or completion of a well. The net estimated costs are discounted to present values using a risk adjusted rate over the estimated economic life of the oil and gas properties. Such costs are capitalized as part of the related asset. The asset is depleted on the units-of-production method on a field-by-field basis. The liability is periodically adjusted to reflect (1)new liabilities incurred, (2)liabilities settled during the period, (3)accretion expense, and (4)revisions to estimated future cash flow requirements. The accretion expense is recorded as a component of depreciation, depletion, amortization and accretion expense in the accompanying consolidated statements of operations. Share - Based Compensation We use the Black-Scholes option-pricing model and the straight-line attribution approach to determine the fair-value of stock-based awards in accordance with FASB ASC 718, “Compensation.” The option-pricing model requires the input of highly subjective assumptions, including the option’s expected life and the price volatility of the underlying stock. The Company’s expected term represents the period that stock-based awards are expected to be outstanding and is determined based on historical experience of similar awards, giving consideration to the contractual terms of the stock-based awards, vesting schedules and expectations of future employee behavior as influenced by changes to the terms of its stock-based awards. The expected stock price volatility is based on the Company’s historical stock prices. Impairment We apply the provisions of FASB ASC 360, “Property Plant and Equipment,” which addresses financial accounting and reporting for the impairment or disposal of long-lived assets.FASB ASC 360 requires a long-lived asset to be sold to be classified as “held for sale” in the period in which certain criteria are met, including that the sale of the asset within one year is probable.FASB ASC 360 also requires that the results of operations of a component of an entity that either has been disposed of or is classified as held for sale be reported in discontinued operations if the operations and cash flows of the component have been or will be eliminated from the Company’s ongoing operations. The Company periodically reviews the carrying value of its long-term assets in relation to historical results, current business conditions and trends to identify potential situations in which the carrying value of assets may not be recoverable.If such reviews indicate that the carrying value of such assets may not be recoverable, the Company would estimate the undiscounted sum of the expected cash flows of such assets to determine if such sum is less than the carrying value of such assets to ascertain if an impairment exists. If an impairment exists, the Company would determine the fair value by using quoted market prices, if available for such assets, or if quoted market prices are not available, the Company would discount the expected future cash flows of such assets. Marketable Securities Wereceived marketable equity securities as consideration from the sale of certain of our oil and gas properties, and account for them in accordance with FASB ASC 320, “Accounting for Certain Investments in Debt and Equity Securities.”As the shares we have received will be made available for sale in the short term through the terms in an underlying escrow agreement, we account for them by marking them to market with unrealized gains and losses reflected as a component of Other Comprehensive Income, until such gains or losses become realized, at which time they are then recognized in our statement of operations. In addition, in circumstances where significant price declines are experienced subsequent to the balance sheet date, we consider whether such declines are other than temporary, after considering our expected holding period, we may record a provision for impairment in the event we 17 do not expect the value of the securities to recover from such a decline in market value. We consider our accounting for marketable securities to involve significant management judgment that is subject to estimation. Recently Issued Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-02, “Consolidation” (Topic 810): Accounting and Reporting for Decreases in Ownership of a Subsidiary. This amendment to Topic 810 clarifies, but does not change, the scope of generally accepted accounting principles. It clarifies the decrease in ownership provisions of Subtopic 810-10. For those entities that have already adopted FAS No. 160 the amendments are effective at the beginning of the first interim or annual reporting period ending on or after December 15, 2009. The amendments should be applied retrospectively to the first period that an entity adopted FAS No. 160. The provisions of ASU 2010-02 did not have a material effect on the financial position, results of operations, or cash flows of the Company. In January 2010, we adopted FASB ASU 2010-06, “Fair Value Measurements and Disclosures” (Topic 820) – Improving Disclosures about Fair Value Measurements. This ASU requires new disclosures and clarifies certain existing disclosure requirements about fair value measurements. ASU 2010-06 requires a reporting entity to disclose significant transfers in and out of Level 1 and Level 2 fair value measurements, to describe the reasons for the transfers and to present separately information about purchases, sales, issuances and settlements for fair value measurements using significant unobservable inputs. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements, which is effective for interim and annual reporting periods beginning after June 15, 2010. The adoption of ASU 2010-06 did not have a material effect on the financial position, results of operations, or cash flows of the Company. In October 2009, we adopted certain accounting principles within FASB ASC 470, “Debt with Conversion and Other Options,” that requires the proceeds from the issuance of certain convertible debt instruments to be allocated between a liability component (issued at a discount) and an equity component. The resulting debt discount is amortized over the period the convertible debt is expected to be outstanding as additional non-cash interest expense. The change in accounting treatment is effective for us in fiscal 2010, and it is required to be applied retrospectively to prior periods.The adoption of ASU 2010-06 did not have material a material effect on the financial position, results of operations, or cash flows of the Company. In October 2009, we adopted certain accounting principles within FASB ASC 805, “Business Combinations,” which requires an acquirer to recognize the assets acquired, the liabilities assumed, including those arising from contractual contingencies, any contingent consideration, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions specified in the statement.It also requires the acquirer in a business combination achieved in stages (sometimes referred to as a step acquisition) to recognize the identifiable assets and liabilities, as well as the noncontrolling interest in the acquiree, at the full amounts of their fair values (or other amounts determined in accordance with this accounting principle).In addition, the accounting principle’s requirement to measure the noncontrolling interest in the acquiree at fair value will result in recognizing the goodwill attributable to the noncontrolling interest in addition to that attributable to the acquirer. ASC 805 also requires the acquirer to recognize changes in the amount of its deferred tax benefits that are recognizable because of a business combination either in income from continuing operations in the period of the combination or directly in contributed capital, depending on the circumstances. It also provides guidance on the impairment testing of acquired research and development intangible assets and assets that the acquirer intends not to use.ASC 805 applies prospectively to business combinations for which the acquisition date on or after October 1, 2009, therefore, the adoption of ASC 805 did not have any impact on our historical financial statements. In October 2009, we adopted certain accounting principles within FASB ASC 810, “Consolidation,” which establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. It also clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.ASC 810 also changes the way the consolidated income statement is presented by requiring consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest. It also requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income 18 attributable to the parent and to the noncontrolling interest. ASC 810 requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated and requires expanded disclosures in the consolidated financial statements that clearly identify and distinguish between the interests of the parent owners and the interests of the noncontrolling owners of a subsidiary.The adoption of ASC 810 did not have any impact on our historical financial statements. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC did not, or are not believed by management to, have a material impact on our present or future consolidated financial statements. ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required by Form 10-K for Smaller Reporting Companies. ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of PetroHunter Energy Corporation Denver, Colorado We have audited the accompanying consolidated balance sheets of PetroHunter Energy Corporation (the “Company”) as of September 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for the years then ended. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of PetroHunter Energy Corporation as of September 30, 2010 and 2009 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that PetroHunter Energy Corporation will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of operations. As discussed in Note 2, certain factors indicate substantial doubt that the Company will be able to continue as a going concern. The financial statements do not include any adjustments to reflect the possible future effect on the recoverability and classification of assets or the amounts and classification of liabilities that might result from the outcome of these uncertainties. As discussed in Notes 3, 4, 8, 9, 10 11, and 12, the Company had numerous significant transactions with related parties. /s/Eide Bailly LLP Greenwood Village, Colorado December 23, 2010 20 PETROHUNTER ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS September 30, ASSETS ($ in thousands) Current Assets Cash and cash equivalents $
